

115 HR 694 IH: Stop EPA Overregulation of Rural Americans Act
U.S. House of Representatives
2017-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 694IN THE HOUSE OF REPRESENTATIVESJanuary 24, 2017Mr. Rouzer (for himself, Mr. Jones, Mr. Crawford, Mr. Grothman, Mr. Kelly of Pennsylvania, Mr. Duffy, Mr. Duncan of Tennessee, Mr. Allen, Mr. Huizenga, Mr. O'Halleran, Mr. Mooney of West Virginia, and Mr. Latta) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo repeal the Environmental Protection Agency’s most recent rule for new residential wood heaters.
	
 1.Short titleThis Act may be cited as the Stop EPA Overregulation of Rural Americans Act. 2.Repeal of rule for new residential wood heatersThe final rule entitled Standards of Performance for New Residential Wood Heaters, New Residential Hydronic Heaters and Forced-Air Furnaces published at 80 Fed. Reg. 13672 (March 16, 2015) shall have no force or effect and shall be treated as if such rule had never been issued.
		